CUNNINGHAM, J.,
Dissenting:
I concur completely with Justice Ven-ters’ excellent dissent. With profound respect for my brothers and sisters in the majority, I feel that the decision of the Court today, as well-intended as it may be, is strictly result driven. As hard as I try, I cannot read the statute in any way other than in its plain meaning. And if we ask a thousand people what is meant by the term “enroll in,” I vouch that every single person would say it includes the right to attend. According to the majority, the term doesn’t mean much.
Let’s take the interpretation given by the majority out onto the streets where parents, children and school administrators live and work.
Mrs. Morris gets a telephone call from Mr. Brown, the principal at Neighborhood Elementary School. “Good morning, Mrs. Morris. I’m pleased to tell you that Timmy will be allowed to enroll in Neighborhood Elementary School next Monday morning, the school nearest to your home.” Being an astute listener, Mrs. Morris is happy to hear the words “enroll in” and not “enroll at.” On Monday morning, little Timmy is scrubbed to a bright sheen, his hair slick and parted, and he is laden with a spanking new back pack, fresh pencils, paper and other school items. Mrs. Morris takes him to Neighborhood Elementary School and signs him in. Timmy is then ushered onto a school bus and transported ten miles away to start his first day of school. I would be very doubtful if Mrs. Morris climbs back into her minivan and goes quietly away. She has, in fact, been deceived and misled by the very school system charged with teaching our children honesty and integrity.
For us to interpret this phrase in any way other than the plain meaning of the words is to legislate. We should leave that to our General Assembly. I respectfully dissent.
VENTERS, J., joins.